DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed September 6th, 2022 has been entered. Claims 12 and 13 have been amended. Claims 12-19 and 21-26 remain pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sauser et al. (US 2008/0041984) in view of Dunn (EP 2664492). 
Regarding claim 12, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), comprising: 
a side wall (Fig. 1 #112 side walls) in part bounding a hopper chamber (Fig. 1 #110); 
a wall extension (Fig. 1 #118) pivotably connected to the side wall (Paragraph 0042 lines 9-13); 
an erection aid (Fig. 25 #2500, 2502, 2504) configured to move the wall extension between a downfolded transport position (Paragraph 0109 lines 1-4) and an erected working position (Paragraph 0109 lines 1-5), the erection aid including: 
an actuator (Fig. 25 #2500) having a first end (Fig. 25 upper end of #2500) and a second end (Fig. 25 lower end of #2500); 
a pivotably mounted lever (Fig. 25 #2502), the first end of the actuator (Fig. 25 upper end of #2500) being connected to the pivotably mounted lever (Fig. 25 #2502); 
and a compensating lever (Fig. 25 #2504) pivotably connected to the pivotably mounted lever (Fig. 25 #2502) and pivotably connected to the wall extension (Fig. 25 #118); 
two holders (Fig. 25 structural elements below hopper #112 which support #2500, 2502 and #2510) arranged at a distance apart from each other (Fig. 1 - Modified shows general sketch which shows sets of two holders arranged a distance apart from each other) on the side wall or a part of the hopper fixed relative to the side wall (Fig . 1 – Modified shows holders located on a part of the hopper #112 fixed below the side wall);
wherein the actuator (Fig. 25 #2500) is attached to the two holders (Fig. 25 #2500 shown coupled to structural elements below hopper #112) and the second end of the actuator (Fig. 25 lower end of #2500) is pivotably mounted on the frame (Fig. 25 #2500 pivotably mounted to structural elements below hopper #112); 
wherein the pivotably mounted lever (Fig. 25 #2502) is pivotally mounted at a hinge point (Fig. 25 #2510) to at least one of the two holders (Fig. 25 #2510 mounted to structural elements below hopper #112).
Sauser et al. (US 2008/0041984) lacks teaching that the actuator is arranged in a space between the two holders such that the actuator is protected from opposite sides by the two holders and that the second end of the actuator is mounted on the two holders. 
	Dunn (EP 2664492) teaches a hopper (Fig. 2 #15) wherein an actuator (Fig. 4A #34 “actuator”) is arranged in a space between two holders (Fig. 3A #23 “supports”) such that the actuator is protected from opposite sides by the two holders (Fig. 3A see #34 between #23) and the second end of the actuator (Fig. 3A lower end of #34) is mounted on the two holders (Fig. 3A #34 mounted on #23). Dunn explains that the two holders are fixed to a hopper (Paragraph 0018 lines 1-5), and the actuator is arranged in a space between the two fixed holders in order to provide movement to the pivot support (Paragraph 0026 lines 1-5) and be pivotable with respect to the holders (Paragraph 0027 lines 1-9). Dunn also explains that it is advantageous for the parts of the linkage mechanism to be located between two supports (holders) (Paragraph 0023 lines 8-16), as this contributes to minimizing the overall dimensions of the apparatus when in a transport position (Paragraph 0015 lines 8-15).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. (US 2008/0041984) to include the actuator is arranged in a space between the two holders such that the actuator is protected from opposite sides by the two holders and the second end of the actuator is mounted on the two holders as taught by Dunn (EP 2664492) in order to provide movement to the wall extension through two fixed holders on positioned either side of the actuator and minimize the overall dimensions of the apparatus when in a downfolded transport position. 


    PNG
    media_image1.png
    367
    492
    media_image1.png
    Greyscale

Figure 1 - Modified
Regarding claim 13, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), comprising: 
a side wall (Fig. 1 #112 side walls) in part bounding a hopper chamber (Fig. 1 #110); 
a wall extension (Fig. 1 #118) pivotably connected to the side wall (Paragraph 0042 lines 9-13); 
an erection aid (Fig. 25 #2500, 2502, 2504) configured to move the wall extension between a downfolded transport position (Paragraph 0109 lines 1-4) and an erected working position (Paragraph 0109 lines 1-5), the erection aid including: 
an actuator (Fig. 25 #2500) having a first end (Fig. 25 upper end of #2500) and a second end (Fig. 25 lower end of #2500); 
a pivotably mounted lever (Fig. 25 #2502), the first end of the actuator (Fig. 25 upper end of #2500) being connected to the pivotably mounted lever (Fig. 25 #2502); 
and a compensating lever (Fig. 25 #2504) pivotably connected to the pivotably mounted lever (Fig. 25 #2502) and pivotably connected to the wall extension (Fig. 25 #118); 
two holders (Fig. 25 structural elements below hopper #112 which support #2500, 2502 and #2510) arranged at a distance apart from each other (Fig. 1 - Modified shows general sketch which shows sets of two holders arranged a distance apart from each other) on the side wall or a part of the hopper fixed relative to the side wall (Fig . 1 – Modified shows holders located on a part of the hopper #112 fixed below the side wall);
wherein the actuator (Fig. 25 #2500) is attached to the two holders (Fig. 25 #2500 shown coupled to structural elements below hopper #112) and the second end of the actuator (Fig. 25 lower end of #2500) is pivotably mounted on the frame (Fig. 25 #2500 pivotably mounted to structural elements below hopper #112); 
wherein the pivotably mounted lever (Fig. 25 #2502) is pivotally mounted at a hinge point (Fig. 25 #2510) to at least one of the two holders (Fig. 25 #2510 mounted to structural elements below hopper #112); 
wherein the pivotably mounted lever (Fig. 25 #2502) includes a first arm (Fig. 25.1 Modified, see first arm) and a second arm (Fig. 25.1 Modified, see second arm) extending in opposite directions from the hinge point (Fig. 25 #2510), the first arm (Fig. 25.1 Modified, see first arm) and the second arm (Fig. 25.1 Modified, see second arm) being fixedly connected together to pivot together about the hinge point (Fig. 25.1 Modified, first and second arm pivot around #2510); 
wherein the actuator (Fig. 25 #2500) is connected to the first arm (Fig. 25.1 Modified, see first arm) and the first arm (Fig. 25.1 Modified, see first arm) remains between the two holders (Fig. 25.1 Modified, first arm remains connected to actuator #2500, therefore as explained above, remains between structural elements as shown in Fig. 1 Modified, below #112), as the wall extension (Fig. 1 #118) is moved between the downfolded transport position and the erected working position (Paragraph 0109 lines 1-5); and 
the compensating lever (Fig. 25 #2504) is connected to the second arm (Fig. 25.1 Modified, see second arm). 
Sauser et al. (US 2008/0041984) lacks teaching that the actuator is arranged in a space between the two holders such that the actuator is protected from opposite sides by the two holders, wherein the second end of the actuator is mounted on the two holders, and wherein the first arm remains in a space between the two holders such that the first arm is protected from opposite sides by the two holders. 
Dunn (EP 2664492) teaches a hopper (Fig. 2 #15) wherein an actuator (Fig. 4A #34 “actuator”) is arranged in a space between two holders (Fig. 3A #23 “supports”) such that the actuator is protected from opposite sides by the two holders (Fig. 3A see #34 between #23), wherein the second end of the actuator (Fig. 3A lower end of #34) is mounted on the two holders (Fig. 3A #23) and wherein the first arm (Fig. 5 #50) remains in a space between the two holders (Fig. 3A #23) such that the first arm is protected from opposite sides by the two holders (Fig. 5 #50 between #23). Dunn explains that the two holders are fixed to a hopper (Paragraph 0018 lines 1-5), and the actuator is arranged in a space between the two fixed holders in order to provide movement to the pivot support (Paragraph 0026 lines 1-5) and be pivotable with respect to the holders (Paragraph 0027 lines 1-9). Dunn also explains that it is advantageous for the parts of the linkage mechanism to be located between two supports (holders) (Paragraph 0023 lines 8-16), as this contributes to minimizing the overall dimensions of the apparatus when in a transport position (Paragraph 0015 lines 8-15).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. (US 2008/0041984) to include the actuator arranged in a space between the two holders such that the actuator is protected from opposite sides by the two holders, wherein the second end of the actuator is mounted on the two holders, and the first arm in a space between the two holders such that the first arm is protected from opposite sides by the two holders as taught by Dunn (EP 2664492) in order to provide movement to the wall extension through two fixed holders on positioned either side of the actuator and minimize the overall dimensions of the apparatus when in a downfolded transport position. 

    PNG
    media_image2.png
    260
    253
    media_image2.png
    Greyscale

Figure 25.1 - Modified
Regarding claim 14, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein: 
the compensating lever (Fig. 25 #2504) is connected to the pivotably mounted lever (Fig. 25 #2502) and to the wall extension (Fig. 25 #118) at pivot points (Fig. 25 #2506, 2508) forming a first half-line (Fig. 25 between #2506 and #2508), and the pivotably mounted lever (Fig. 25 #2502) is connected to the actuator (Fig. 25 #2500) and to the compensating lever (Fig. 25 #2504) at pivot points (Fig. 25 #2508, 2510) forming a second half-line (Fig. 25 between #2510 and #2508), and in the erected working position of the wall extension (Fig. 25, left side) the first half-line (Fig. 25 between #2506 and #2508) and the second half-line (Fig. 25 between #2510 and #2508) enclose an angle facing toward the hopper chamber (Fig. 25 #112) in a range of from 180 degrees to 150 degrees (Fig. 25 angle of 180 degrees shown). 
Regarding claim 15, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein the angle is in a range of from 180 degrees to 170 degrees (Fig. 25 angle of 180 degrees shown). 
Regarding claim 16, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein: 
the compensating lever (Fig. 25 #2504) is connected to the pivotably mounted lever (Fig. 25 #2502) and to the wall extension (Fig. 25 #118) at pivot points (Fig. 25 #2506, 2508) forming a first half-line (Fig. 25 between #2506 and #2508), and the pivotably mounted lever (Fig. 25 #2502) is connected to the actuator (Fig. 25 #2500) and to the compensating lever (Fig. 25 #2504) at pivot points (Fig. 25 #2508, 2510) forming a second half-line (Fig. 25 between #2510 and #2508), and in the erected working position of the wall extension (Fig. 25, left side) the first half-line (Fig. 25 between #2506 and #2508) and the second half-line line (Fig. 25 between #2510 and #2508) enclose an angle facing toward the hopper chamber of greater than 180 degrees (Paragraph 0110 lines 5-12). 
Regarding claim 17, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein the angle is in a range of between 180 degrees and 210 degrees (Paragraph 0110 lines 5-12). 
Regarding claim 18, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein the angle is in a range of between 180 degrees and 190 degrees (Paragraph 0110 lines 5-12). 
Regarding claim 19, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein: 
in the erected working position of the wall extension (Fig. 25, #118 left side) the compensating lever (Fig. 25 #2504) or the pivotably mounted lever (Fig. 25 #2502) bears against a stop (Fig. 25 #2512) of the wall extension or of the side wall (Paragraph 0110 lines 4-7).
Regarding claim 21, Sauser et al. (US 2008/0041984) lacks explicitly teaching a hopper wherein: the two holders are configured as stiffening ribs connected to an outer side of the side wall or the part of the hopper fixed relative to the side wall. 
Sauser et al. does however show a sketch of the hopper in Figure 1, wherein two holders appear to be configured as stiffening ribs connected to an outer side of the side wall or the part of the hopper fixed relative to the side wall (Fig. 1 - Modified general sketch shows sets of two holders, which appear to be stiffening ribs, and are connected to an outer side of the side wall of #112 or a part of the hopper #112 fixed relative to the side wall). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. to clarify details of the holders as shown in Figure 1, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Additionally, Dunn (EP 2664492) teaches a hopper (Fig. 2 #15) wherein: the two holders (Fig. 3A #23) are configured as stiffening ribs (Paragraph 0017 lines 6-7) connected to an outer side of the side wall or the part of the hopper fixed relative to the side wall (Paragraph 0018 lines 1-8). Dunn states that the two supports (holders) may take any suitable structural form which may be fixed to a base structure to allow other supports to pivotably couple to the base (Paragraph 0018 lines 1-8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. (US 2008/0041984) to include the two holders configured as stiffening ribs as taught by Dunn (EP 2664492) in order to fixably support the wall extensions as they are extended. 
Regarding claim 22, Sauser et al. (US 2008/0041984) teaches a hopper further comprising: a fastening portion (Fig. 25 fastening portion shown at underside of #118) arranged on the wall extension (Fig. 25 fastening portion arranged below #118); and wherein the compensating lever (Fig. 25 #2504) is arranged on the fastening portion (Fig. 25 #2504 coupled to #118 at #2506) and is pivotably mounted on the fastening portion (Fig. 25 #2504 pivotably mounted at #2506 to underside of #118).
Sauser et al. lacks teaching two fastening portions arranged at a distance apart from each other on the wall extension, such that the compensating lever is arranged between the fastening portions. 
Dunn (EP 2664492) teaches a hopper (Fig. 2 #15) comprising: two fastening portions (Fig. 3A #25) arranged at a distance apart from each other (Fig. 3A #25 on either side of #32) on the wall extension (Fig. 3A #19A); and wherein the linkage mechanism (Fig. 4B #36), which comprises features that provide the same function as the compensating lever, is arranged between the two fastening portions (Fig. 3A #25) and is pivotably mounted on the two fastening portions (Paragraph 0035 lines 1-8). Dunn states that the fastening portions are configured to be pivotable with respect to the base structure to accurately move the wall extension (Paragraph 0018 line 7-Paragraph 0019 line 4). Dunn also explains that it is advantageous for the fastening portions and linkage mechanism to be located between two supports (holders) (Paragraph 0023 lines 8-16), as this contributes to minimizing the overall dimensions of the apparatus when in a transport position (Paragraph 0015 lines 8-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. (US 2008/0041984) to include two fastening portions as taught by Dunn (EP 2664492) in order to reliably extend and retract the wall extension while maintaining minimal overall dimensions of the apparatus when in a transport position. 
Regarding claim 23, Sauser et al. (US 2008/0041984) teaches a hopper wherein: the two fastening portions (Fig. 25 underside of #118) are configured as stiffening ribs (Fig. 25 #2506 extends through stiffening rib shown as underside of #118) connected to an outer side of the wall extension.
As mentioned previously, Sauser et al. lacks teaching two fastening portions. 
Dunn (EP 2664492) teaches a hopper (Fig. 2 #15) wherein: the two fastening portions (Fig. 3A #25) are configured as stiffening ribs (Paragraph 0017 lines 6-7) connected to an outer side of the wall extension (Fig. 3A #19A). Dunn states that the two fastening portions may take any suitable structural form which may be fixed to an outer side of the wall extension to reliably support the wall extension as it extends and retracts (Paragraph 0021 lines 7-14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. (US 2008/0041984) to include the two fastening portions configured as stiffening ribs as taught by Dunn (EP 2664492) in order to more reliably support the wall extensions as they are extended. 
Regarding claim 24, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), further comprising: 
a securing element (Fig. 25.2 Modified) including a first end (Fig. 25.2 Modified) connected to the wall extension (Fig. 25.2 Modified) and a coupling end (Fig. 25.2 Modified) configured to be connected to the side wall (Fig. 25.2 Modified) or a part of the hopper fixed relative to the side wall to form a supporting connection (Fig. 25.2 Modified) between the wall extension and the side wall. 


    PNG
    media_image3.png
    396
    587
    media_image3.png
    Greyscale

Figure 25.2 - Modified
Regarding claim 25, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), further comprising: 
a second side wall (Fig. 1 #112 two opposing side walls shown) oppositely located from the first mentioned sidewall (Fig. 25 #112 right side); and 
a second wall extension (Fig. 25 #118 right side) connected to the second side wall.
Regarding claim 26, Sauser et al. (US 2008/0041984) lacks teaching a hopper, further comprising: a rear wall in part bounding the hopper chamber; and a rear wall extension pivotably connected to the rear wall, the rear wall extension having a downfolded transport position and an erected working position, wherein in the erected working position the rear wall extension has a lesser height than does the wall extension of the side wall in its erected working position.
Dunn (EP 2664492) teaches a hopper (Fig. 2 #15), further comprising: a rear wall in part bounding the hopper chamber (Paragraph 0015 lines 11-16); and a rear wall extension (Fig. 2 #19C) pivotably connected to the rear wall (Paragraph 0015 lines 11-16), the rear wall extension having a downfolded transport position and an erected working position (Paragraph 0041 lines 7-9), wherein in the erected working position the rear wall extension could have a lesser height than the wall extension of the side wall in its erected working position (Paragraph 0021 lines 1-10). Dunn states that the wall extensions may be in an unfolded state, a folded state or any state in between. The height of each wall extension would be an obvious design decision by an operator depending on the application. Dunn teaches a rear wall extension which may be configured to extend the opening of the hopper while still minimizing the overall dimensions of the hopper when in the folded position (Paragraph 0015 lines 3-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. (US 2008/0041984) to include a rear wall extension connected to a rear wall of the hopper as taught by Dunn (EP 2664492) in order to maximize the opening of the hopper as needed while still minimizing the overall dimensions of the hopper when in the downfolded transport position. 
Response to Arguments
Applicant's arguments filed September 6th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Sauser et al. does not show the pivotably mounted lever which includes a first arm and a second arm extending in opposite directions from the hinge point, the Examiner would like to clarify that the first arm and the second arm extend in directions perpendicular to one another (See Fig. 25.1 Modified), therefore the first and second arm extend in opposite directions from a hinge point (Fig. 25.1 #2510). Additionally, as the first arm and the second arm in the instant application do not move relative to one another, the first and second arms as taught by Sauser et al. teach this configuration. 
Applicant’s arguments with respect to claim(s) 12 and 13 have been considered but are moot because the new ground of rejection in view of Dunn (EP 2664492), which teaches the placement of the actuator in a space between the two holders such that the actuator is protected from opposite sides by the two holders (see above). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.K.D./Examiner, Art Unit 3653                             

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653